Case 1:19-cv-00900-PLM-PJG ECF No. 43 filed 03/09/20 PageID.725 Page 1 of 9



                     United States District Court
                     Western District of Michigan
                          Southern Division
__________________________________________________________________/

Charise Spink
COMPLAINANT                                   Case No. 1:19-cv-900


v.                                       Objection to Movant’s Response to

                                         Plaintiff’s Motion to Vacate


                                              Hon. Paul L. Maloney

MIKE GAYLORD, et al.,
__________________________________________________________________/


Bradley D. Wierda (P63811)
Smith & Johnson, P.C.
603 Bay Street, P.O. Box 705
Traverse City, MI 49685-0705
Attorneys for Defs Clearwater Twp.
(231 )946-0700
bwierda@smith-johnson.com
DAVID ANDERSON (P55258)
Mary C. Aretha (P78825)
COLLINS EINHORN FARRELL PC
4000 Town Center, 9th Floor
Southfield, MI 48075
(248) 355-4141
David.Anderson@CEFlawyers.com
Attorneys for Defs, YG&W, PC and Nicole E. Essad

Michael I. Conlon (P43954)
RUNNING, WISE & FORD, PLC
326 E. State Street, P.O. Box 686
                                     1
 Case 1:19-cv-00900-PLM-PJG ECF No. 43 filed 03/09/20 PageID.726 Page 2 of 9



Traverse City, MI 49685-0686
Telephone: (231) 946-2700
Email: mic@runningwise.com
Attorneys for Defs. Catherine D. Jasinski, Esq

Andrew J. Brege (P71474)
ROSATI, SCHULTZ, JOPPICH, & AMTSBUECHLER, P.C.
822 Centennial Way, Suite 270
Lansing, Ml 48917
(517) 886-3800
abrege@rsjalaw.com
Attorneys for Defs. Health Department Board Members

Allan C. Vander Laan (P33893)
Bradley C. Yanalunas (P80528)
Cummings, McClorey, Davis & Acho
2851 Charlevoix Dr., S.E. - Suite 327
Grand Rapids Ml 49546
616-975-7470
avanderlaan@cmda-law.com
byanalunas@cmda-law.com
Attorneys for Defs. Kyle Beaver, Lynn M. Buday and Colin G. Hunter


Daniel Paul Bock
MI Dept attorney General (ENRA-Lansing)
Enviroment, Natural Resources & Agriculture Div.
P.O. Box 30755
Lansing, MI 48909
517.335.7664
bockd@michigan.gov



  Plaintiff’s Objection to Movant’s Response to Plaintiff’s Motion to Vacate


                    Magistrate Order of December 26, 2019




                                         2
 Case 1:19-cv-00900-PLM-PJG ECF No. 43 filed 03/09/20 PageID.727 Page 3 of 9



Here moves the Plaintiff’s response to Movant’s Motion to deny her Motion to

                 Vacate Magistrate’s Order of December 26, 2019

      The Defendants, Nicole E. Essad and Young Graham & Wendling, PC,

moving under the hands of their counsel, Collins Einhorn Farrell, PC, have

presented a document to this Court in a effort to support the unlawful action of the

Magistrate by fraudulently misstating the lawful authority of the Plaintiff to

address the controlling lawful authority codified as the Federal Rules of Civil

Procedure Rule 6(d)1 and Rule 15(a) (1) (B).

      The Court to this date never acknowledged, denied, nor authorized the

Plaintiff’s Motion2 addressing her request for filing documents via the Electronic

Case Management system as a Pro Se Litigant. A fact known to the Defendant’s

Legal Counsel, which substantiates its fraudulent intent by willfully misstating the

controlling Federal Rules of Civil Procedure Rule 6(d) as all documents have been

posted by this Plaintiff to this Defendant and its legal Counsel in compliance to

Federal Rules of Civil Procedure Rule 5(b)(2)(C).




   1. Rule 6(d) ADDITIONAL TIME AFTER CERTAIN KINDS OF SERVICE. When a party may or
      must act within a specified time after being served and service is made under Rule
      5(b)(2)(C) (mail), (D) (leaving with the clerk), or (F) (other means consented to), 3 days
      are added after the period would otherwise expire under Rule 6(a).

   2. Document Number 26 Filed December 6, 2019, entered December 10, 2019
                                               3
 Case 1:19-cv-00900-PLM-PJG ECF No. 43 filed 03/09/20 PageID.728 Page 4 of 9



      Subsequently contrary to the misstatement of fact moved by Defendants,

Nicole E. Essad and Young Graham & Wendling, PC, moving under the hands of

their counsel, Collins Einhorn Farrell, PC, the Plaintiff filing of her Amended

Complaint was filed timely in compliance to Federal Rules of Civil Procedure Rule

15(a)(1)(B).

      Defendants, Nicole E. Essad and Young Graham & Wendling, PC, moving

under the hands of their counsel, Collins Einhorn Farrell, PC, advances its claims

to advance its misstatement of controlling law, by its hands to overtly misstate the

lawful standing of the Plaintiff’s amendment complaint.

      It is a controlling question of law3 that an Amended complaint moved as a

matter of right lawfully authorized by Federal Rules of Civil Procedure Rule 15(a)

(1) (B) supersedes the original Complaint which as the controlling4 factor of law

renders said original Compliant a nullity.


   3. Title 28 USCA Part IV Chapter 83 § 1292(b): When a district judge, in making in a civil
      action an order not otherwise appealable under this section, shall be of the opinion that
      such order involves a controlling question of law as to which there is substantial ground
      for difference of opinion and that an immediate appeal from the order may materially
      advance the ultimate termination of the litigation, he shall so state in writing in such
      order. The Court of Appeals which would have jurisdiction of an appeal of such action
      may thereupon, in its discretion, permit an appeal to be taken from such order, if
      application is made to it within ten days after the entry of the order: Provided, however,
      That application for an appeal hereunder shall not stay proceedings in the district court
      unless the district judge or the Court of Appeals or a judge thereof shall so order.

   4. Section 1292(b) requires that the ruling sought to be appealed "involves a controlling
      question of law as to which there is substantial ground for difference of opinion and that
      an immediate appeal from the order may materially advance the ultimate termination of
      the litigation. Johnson v. Burken, 930 F.2d 1202, 1206 (7th Cir. 1991)
                                               4
 Case 1:19-cv-00900-PLM-PJG ECF No. 43 filed 03/09/20 PageID.729 Page 5 of 9



             “Also in general, an amended pleading — like the amended complaint
      here — supersedes the earlier pleading and renders the original pleading a
      nullity. See W. Run Student Hous. Assocs., LLC v. Huntington Nat'l
      Bank, 712 F.3d 165, 171 (3d Cir. 2013)” Palakovic v Wetzel, 854 F.3d
      209,220 (2017)



      Defendants, Nicole E. Essad and Young Graham & Wendling, PC, moving
under the hands of their counsel, Collins Einhorn Farrell, PC know that the law is
clear regarding5 an amended complaint, yet in this instance it misstated the
standing of the Plaintiff’s Amended Complaint in an overt effort to support the
unlawful actions of the Magistrate’s Order issued on December 26, 2019.

      Legal counsel, Collins Einhorn Farrell, PC knew that they are officers of the
Court, who took an oath attributable to all PUBLIC ACTORS, who as members of
the Statutorily created Public Body Corporate stand as attorneys at law, as
authorized first by Order of the Court, standing as members of this self funded
component Unit of State Government operating as the State Bar of Michigan.

      This motion moved herein by the Defendant’s, Nicole E. Essad and Young
Graham & Wendling, PC, legal counsel, Collins Einhorn Farrell, PC is capped by
its willingness to misstate its standing under the Laws of Michigan in a deliberated
act to mislead the Court in to thinking that anyone may stand as an




   5. “This is not a permissible practice. It is well-established that an amended pleading
      supersedes the original pleading; facts not incorporated into the amended pleading are
      considered functus officio”. Kelly v Crosfield Catalyst 135 F 3d 1202,1204, 1998


                                               5
 Case 1:19-cv-00900-PLM-PJG ECF No. 43 filed 03/09/20 PageID.730 Page 6 of 9



        attorney at law outside the regulatory reach of the Public Body Corporate
without regards to the Statutory structure incorporated by Public Act 236 of 1961 §
9016.

        In Conclusion, the issues addressed by the Plaintiff Charise Spinks in her
Motion to Vacate the Magistrate’s Order issued on December 26, 2019 addresses a
Controlling Question of Law7.

        Furthermore the Defendants, Nicole E. Essad and Young Graham &
Wendling, PC, Motion moved under the hands of their counsel, Collins Einhorn
Farrell, PC, in Response to the Plaintiff’s Motion to Vacate the Magistrate’s Order
issued on December 26, 2019 substantiate that they are either sadly ignorant to the
Controlling Law, or worse, chose to knowingly move a claim to advance a
frivolous argument in known violation to the Laws of Michigan, and the United
States.

        For these reasons, this Court should Deny Defendants, Nicole E. Essad

Motion, which advanced a frivolous argument moved by the arrogant hands of

legal counsel Young Graham & Wendling, PC, which sits here on the floor of this

Court, as a deleterious argument that contains no lawful merit or authority.




   6.   Falk v. State Bar, 411 Mich. 63, 88 (Mich. 1981)

   7.   Johnson v. Burken, 930 F.2d 1202, 1206 (7th Cir. 1991)
                                               6
Case 1:19-cv-00900-PLM-PJG ECF No. 43 filed 03/09/20 PageID.731 Page 7 of 9




                          Respectively Submitted,

March 9, 2020


                          /s/   David J. Gilbert
                        David J. Gilbert (P 56956)
                         306 East Broadway Street
                                    Suite 1
                     Mount Pleasant, Michigan 48858
                         Telephone: 989 779 8505




                                       7
 Case 1:19-cv-00900-PLM-PJG ECF No. 43 filed 03/09/20 PageID.732 Page 8 of 9



                      CERTIFICATE OF COMPLIANCE


       With Type-Volume Limitation, Typeface Requirements, and Type Style

Requirements This Reply Brief complies with the type-volume limitation of FED.

Rule 8015(h) because this brief contains 1,174 words, including the certificate of

compliance, whilst excluding the parts of the brief exempted by FED. Rule 8015(a)

(7) (B) (ii).


       This Reply brief complies with the typeface requirements of FED. Rule

8015 and the type style requirements of FED. Rule 8015 (a)(5) & (6) because this

brief has been prepared in a proportionally spaced typeface using Microsoft Word

for Windows, version 10 in Time New Roman font 14-point type face.




                                         8
 Case 1:19-cv-00900-PLM-PJG ECF No. 43 filed 03/09/20 PageID.733 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that on March 9, 2020, I electronically filed the Response to

Defendants, Nicole E. Essad and Young Graham & Wendling’s Response to

Plaintiff Charise Spink’s Motion to Vacate the Magistrate Order Rejecting

Pleading of 12/26, 2019 using the ECF system that a copy was electronically

served on all counsels of record via the ECF system.



                              Respectfully submitted,



March 9, 2020




                             /s/ David J. Gilbert
                          David J. Gilbert (P 56956)
                           306 East Broadway Street
                                     Suite 3
                        Mount Pleasant, Michigan 48858
                           Telephone: 989 779 8505
                           djgilbertlaw@gmail.com




                                         9
